                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00150-KDB-DSC


 JARED MODE, on behalf of himself and             )
 all others similarly situated,                   )
                                                  )
                  Plaintiffs,                     )
                                                  )
 v.                                               )
                                                  )                  ORDER
 S-L DISTRIBUTION COMPANY LLC.,                   )
 S-L DISTRIBUTION COMPANY INC.                    )
 AND S-L ROUTES LLC                               )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Brendan Killeen and Mikaela R. Shaw]” (documents # 565 and 568) filed

September 29, 2020. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                     Signed: October 5, 2020




      Case 3:18-cv-00150-KDB-DSC Document 571 Filed 10/05/20 Page 1 of 1
